Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 47-55 in the reply filed on 02/8/21 is acknowledged.

Claims 56-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/8/21.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed June 26, 2018. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 47, 52 and 55 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolla et al. (US 2014/0128335).
With regards to instant claim 47, Bolla teaches  a method of treating  helicobacter infection wherein the subject is infected with helicobacter species (see claim 8) administering  fusidic acid (see claim 6) administering an effective amount (see claim 1) and further teaches co administration with at least one other drug (see claims 1-2, as required by instant claim 52) wherein the administration is  carried out separately, simultaneously in the treatment  (see 0115, as required by instant claim 55).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolla et al. (US 2014/0128335) in view of Kaunitz et al. (WO 98/22117) and further in view of Finegold (US 2004/0170617).
 (see claim 6) administering an effective amount (see claim 1) and further teaches co administration with at least one other drug (i.e., an antibiotic) (see claims 1-2, as required by instant claim 52-53).   
However fails to teach that the species I specifically helicobacter pylori  and pharmaceutical fusidic acid is suitable for administration in these form as required by instant claim49 and also fails to teach the requirement of instant claim 54).  Nonetheless teaches composition can be in a cream, in a tablet (see 0111), thus one of ordinary skill in the art would be motivated to administer fusidic acid in those forms. 
Although Bolla fails to teach H. pylori, it however teaches treating helicobacter species (see claim 8).  MPEP 2143 states "when there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."     Therefore that the skilled artisan would have had reason to try these methods with the reasonable expectation that at least one would be successful.
Kaunitz teaches treating helicobacter pylori (see abstract) administering antimicrobials such as penicillin, tetracycline as taught (see claim 6).  Note that Applicant can be their own lexicographer. The compounds art the same.

It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings of Bolla’s method of treating helicobacter, administering fusidic acid to include treating a particular species of helicobacter disorder with an expectation of success that administering to Bolla’s treatment method for helicobacter will reasonable treat helicobacter bacteria that affects the stomach i.e., a gastrointestinal disorder as taught by Kaunitz. The art recognizes that fusidic acid can be in the form of a tablet and can be combined with other drugs for the treatment of H. pylori. Thus the combination of the cited prior art would have resulted in the instant claimed invention. 
No claims are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/17/21